 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00056-DB
13                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
14                          v.                            5.1(d) AND EXCLUDING TIME
15   CALVIN OMARO WHITTAKER,                              DATE: April 9, 2020
                                                          TIME: 2:00 p.m.
16                                Defendant.              COURT: Hon. Kendall J. Newman
17

18

19          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

20 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on April 7, 2020. The

21 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

22 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

23 5.1(d) of the Federal Rules of Criminal Procedure.

24          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

25 of justice served by granting this continuance outweigh the best interests of the public and the defendant

26 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

27 not adversely affect the public interest in the prompt disposition of criminal cases.

28 ///

      FINDINGS AND ORDER                                   1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.     The date of the preliminary hearing is extended to May 12, 2020, at 2:00 p.m.

 3         2.     The time between April 9, 2020, and May 12, 2020, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.     The defendant shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8 Dated: April 8, 2020

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      FINDINGS AND ORDER                              2
